DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 9, 2021 has been entered.
 Response to Amendment
The applicant is respectfully reminded that the duty to proofread and otherwise appropriately edit the application lies upon the applicant, not the examiner. In particular, the examiner notes that the claims submission of November 9, 2021 appears to have been done in a fashion that renders unclear without extensive consultation with the file wrapper exactly where the claims came from.
As best understood by the examiner, the originally filed application, which is a divisional of parent application 12/674135, was submitted without performing the minimally required effort to renumber the claims beginning with claim 1 instead of claim 10. Because the claims are required to be presented in ascending order, but not explicitly required to begin with claim 1, prosecution continued with a claim set beginning with claim 10, after the examiner contacted the applicant to ensure no claims were missing (documentation in interview summary for June 26, 2019).
When the initial Request for Continued Examination was filed on September 27, 2021, the Office sent a Notice of Improper Request, because it appeared that the first 9 claims were missing. Instead of clarifying that the first 9 claims had never been present, or even adding claims 1-9 with the notation “cancelled”, the applicant then renumbered claims 10-16 as claims 1-7 without making any amendment 
In the interest of compact prosecution, the examiner has not sent the applicant a Notice of Non-Compliant Amendment for failure to observe the normal rules regarding claim amendments and common sense. Furthermore, because it falls below the minimum acceptable standard of professional courtesy, the examiner is not matching the level of care and consideration offered by the applicant in the prosecution of this case.
Election/Restrictions
Claims 1-4 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on November 4, 2019.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites the limitations "first input", “second output”, “second input”, and “first output” in lines 24-26.  There is insufficient antecedent basis for these limitations in the claim.

Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “evaporator” in claim 5-7 appears to be used by the claims to mean “a system component which is not a heat exchanger,” while the accepted meaning is “a type of heat exchanger in which refrigerant is evaporated by the heat removed from the substance or space being cooled.” The term is indefinite because the specification does not clearly redefine the term. Furthermore, as used throughout the originally filed application, “evaporator” appears to be used in a conventional manner, rendering unclear what is intended to be encompassed by the limitations “wherein said first and second conduits and first and second evaporators form a working fluid circuit through which a working fluid flows without flowing through a heat exchanger conduit”.


Claim Rejections - 35 USC § 103
The absence of an art-based rejection is not an indication of allowable subject matter, but rather, is an indicia of the indefiniteness of the claims.

	It appears, as best understood by the examiner, that Arshansky (US Patent No. 6,094,925, previously of record) in view of Okazaki et al (US Patent No. 6,023,935, previously of record) may be readable upon what was intended to be claimed. These may need the addition of another reference, 

Response to Arguments
Applicant’s arguments with respect to claim(s) 5-7, or, as actually written, claims 14-16, have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
The applicant presented only arguments concerning the notice of improper request for continued examination in the papers submitted November 9, 2021.
Arguments are presented in the papers submitted September 27, 2021. However, all arguments concern the newly added claim language, which is so confusingly worded that the examiner is unable to verify whether or not the prior art of record is readable upon it.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXIS K COX whose telephone number is (571)270-5530. The examiner can normally be reached 12:00-8:00 M-S.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/LARRY L FURDGE/Primary Examiner, Art Unit 3763                                                                                                                                                                                                        
/ALEXIS K. COX/
Examiner
Art Unit 3763



/A.K.C/               Examiner, Art Unit 3763